USCA4 Appeal: 21-7589      Doc: 15         Filed: 02/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7589


        DAVID M. WASANYI, Pharm.D.,

                             Petitioner - Appellant,

                      v.

        GEORGE TRENT, Superintendent PCC,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:20-cv-00225-JPB-JPM)


        Submitted: February 17, 2022                                 Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        David M. Wasanyi, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE ATTORNEY
        GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7589         Doc: 15     Filed: 02/23/2022    Pg: 2 of 2




        PER CURIAM:

              David M. Wasanyi appeals the district court’s order denying his motion to reopen

        his closed 28 U.S.C. § 2254 action. We have reviewed the record and find no reversible

        error. Accordingly, we affirm the district court’s order. See Wasanyi v. Trent, No. 5:20-

        cv-00225-JPB-JPM (N.D.W. Va. Oct. 27, 2021). We deny Wasanyi’s motion to appoint

        counsel. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   2